DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6, 8-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Weinert et al., U.S. Patent Application Publication No. 2008/0177149.

As per claim 1, this claim, as best understood, recites the following features:

A method of diabetes therapy (treatment);
Prompting (requesting or asking or querying) a patient to enter patient demographic (gender), patient health or patient lifestyle data into a user interface of a user wearable infusion pump system;
Applying a stored rule to the patient data;
Generating an initial pump setting of the wearable infusion pump based on the application of the rule to the patient data; and
Causing the wearable pump to deliver insulin to the patient in accordance to the setting.

Weinert et al. discloses that the system (element 10) collects patient information from which diabetes therapy may be determined, wherein the patient information, which may be representative of lifestyle information, may be entered by the patient themselves and the system may prompt the patient by notifying the patient whenever certain types of information should be entered into the system (e.g. See [0056]).

Further, Weinert et al. discloses that a PDA is the information collecting unit, wherein a patient can manually enter patient information into the PDA via a keypad or touch sensitive display (e.g. See [0058[).

Further, Weinert et al. discloses that the patient information collecting unit (electronic device) may also be a PC, laptop or the like, wherein the memory (element 20) has stored therein an algorithm to present instructions to the patient for collecting the patient information from the patient via an input device (e.g. See [0060]).

Further, Weinert et al., in Figure 5, graphically depicts the steps of the patient being asked if the patient wants to enter patient glucose information (also See Figure 6), insulin delivery information (also see Figure 7), meal information (also see Figure 8) and patient physical state information (also see Figure 9).

Weinert et al. further discloses that the information collected is used to determine diabetes therapy (e.g. See [0001]) for a patient and that the patient may have an externally worn infusion device (element 60) that is configured to deliver a glucose lowering drug (insulin) to the patient in accordance with the determined therapy (e.g. See [0040] and [0049]).

As per claim 3, Weinert et al. clearly discloses the utilization of a basal rate pattern and/or correction factor (e.g. See [0049]).

As per claim 4, Weinert et al. adequately describes questions being asked with respect to a flowchart of a process that is implemented utilizing a software algorithm (e.g. see [0066] and also see Figure 5).

As per claim 5, Weinert et al. adequately discloses that demographics, such as weight and age, are representative of patient information that are factors in determining a proper diabetes therapy for the patient (e.g. See [0002]).

As per claims 6 and 8, Weinert et al. adequately discloses that utilization of patient lifestyle/health information, such as eating habits, physical activity, overall health and stress levels, and that these factors are useful in determining a proper diabetes therapy for the patient (e.g. See [0002]).

As per claims 9 and 16-17, the rational as applied to claim 2, from above, is applied herein.

As per claims 10 and 18, the rational as applied to claim 3, from above, is applied herein.

As per claims 11 and 17, the rational as applied to claim 4, from above, is applied herein.

As per claims 12 and 19, the rational as applied to claim 5, from above, is applied herein.
As per claims 13, 15 and 20, the rational as applied to claims 6 and/or 8, from above, is applied herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinert et al., U.S. Patent Application Publication No. 2008/0177149, as applied to claims 6 and 13, respectively, from above, in further view of Bishop et al., WO 00/10628.

As per claims 7 and 14, Weinert et al. does not specifically disclose the eating habits and/or meal information to be representative of carbohydrate ratio information, per se.

In analogous art, Bishop et al. discloses that a “correction bolus”, a term disclosed by Weinert et al., is a term that is representative of a recommendation made by a bolus estimator, the recommendation being based on a pre-programmed carbohydrate ratio that is stored in the memory of the infusion device (e.g. See page 22, line 15 – page 23 line 2).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Bishop et al. into Weinert et al. for the purpose of allowing a well known and reliable way of tracking the carbohydrate levels of meals so that proper insulin delivery is achievable thereby rendering a more effective and reliable diabetes treatment methodology.

Prior Art Considered but Not Relied Upon
The following prior art references were considered but were not relied upon with respect to any art rejections:

(1)	Swamy, U.S. Patent Application Publication No. 2002/0072932 which discloses a personal health management device comprising a processor executing an operating program, input means and output means, wherein the input means receives information about an individual through various sources, including nutritional information about food ingested, biological information, and the caloric expenditure of the individual's activities, and wherein input from the various sources occurs in real-time through wireless communications means, and wherein the input can also be obtained from internet websites and from health care providers, such as doctors, wherein the operating program uses these inputs to output a health report using the output means, preferably on a display.;
	
(2)	Bylund et al., EP 1338295 (A61M 5/172) which discloses remotely controlling medication delivery to a patient by means of a medication infusion pump, such as a subcutaneous infusion pump, and for remotely controlling the monitoring of one or more physiological fluid analytes such as by a percutaneous measurement device, wherein the system of the present invention include a medication infusion pump and a hand-held "fob" for the remote control of the infusion pump and/or measurement device, and wherein, in addition to remotely controlling the insulin pump and the measurement device, the fob provides for the consolidation of blood chemistry data and insulin delivery data over a period of time and maintains such consolidated data for immediate and later retrieval by the user or a physician, wherein a user can customize and optimize an insulin bolus delivery protocol, i.e., bolus volume and delivery duration, by factoring in or compensating for the user's current or substantially current blood chemistry evaluation and/or the user's anticipated and/or actual carbohydrate intake.;
(3)	DAMGAARD, WO 2006/032653 (A61B 5/00) which discloses an indication device for assisting a patient to follow a self-care regimen, wherein the device comprises a first display area comprising at least two of a first indicator representative of a first type of activity, and a second display area comprising at least two of a second indicator representative of a second type of activity, wherein each indicator has a first visual state and a second visual state and input means is provided allowing each indicator to be selected and to be switched from the first to the second visual state, and wherein the device further comprises controller means for controlling the display areas and the user input means.;

(4)	Galley et al., U.S. Patent Application Publication No. 2006/0276771 which discloses a system providing for user intervention in a medical control arrangement may comprise a first user intervention mechanism responsive to user selection thereof to produce a first user intervention signal, a second user intervention mechanism responsive to user selection thereof to produce a second user intervention signal, and a processor executing a drug delivery algorithm forming part of the medical control arrangement, wherein the processor may be responsive to the first user intervention signal to include an intervention therapy value in the execution of the drug delivery algorithm, and responsive to the second user intervention signal to exclude the intervention therapy value from the execution of the drug delivery algorithm and wherein the medical control arrangement may be a diabetes control arrangement, the drug delivery algorithm may be an insulin delivery algorithm, and the intervention therapy value may be an intervention insulin quantity or an intervention carbohydrate quantity.; and

(5)	JENNEWINE et al., U.S. Patent Application Publication No. 2008/0004601 which discloses a method and system for providing robust user interface functions for a therapy management system including an infusion device and/or an analyte monitoring device with improved communication capabilities.;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 22, 2022
/RDH/